UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-02796) Exact name of registrant as specified in charter:	Putnam High Yield Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2012 Date of reporting period:	November 30, 2012 Item 1. Schedule of Investments: Putnam High Yield Trust The fund's portfolio 11/30/12 (Unaudited) CORPORATE BONDS AND NOTES (82.8%) (a) Principal amount Value Advertising and marketing services (0.5%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 $2,995,000 $2,396,000 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 1,977,000 1,601,370 Griffey Intermediate, Inc. / Griffey Finance Sub LLC 144A sr. notes 7s, 2020 1,680,000 1,692,600 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 900,000 993,375 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 1,465,000 1,558,393 Automotive (1.4%) Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 3,330,000 3,667,163 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 5,505,000 6,315,433 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 875,000 993,913 General Motors Escrow notes 8 1/4s, 2023 2,555,000 38,325 Motors Liquidation Co. Escrow notes 8 3/8s, 2033 2,390,000 35,850 Navistar International Corp. sr. notes 8 1/4s, 2021 4,034,000 3,832,300 Schaeffler Finance BV sr. sec. notes Ser. REGS, 8 3/4s, 2019 (Germany) EUR 460,000 652,736 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Germany) $3,110,000 3,452,100 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Germany) 945,000 1,034,774 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 1,055,000 1,197,424 Basic materials (6.5%) Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) 950,000 959,500 Ardagh Glass Finance PLC sr. unsub. notes Ser. REGS, 9 1/4s, 2016 (Ireland) EUR 455,000 639,771 Ashland, Inc. 144A sr. unsec. notes 4 3/4s, 2022 $625,000 642,188 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 4,935,000 5,027,530 Boise Cascade LLC / Boise Cascade Finance Corp. 144A sr. unsec. notes 6 3/8s, 2020 (United Kingdom) 420,000 426,300 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 1,510,000 1,555,300 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 3,018,000 3,372,615 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 1,975,000 2,123,125 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 1,045,000 1,125,988 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 2,532,000 2,721,900 Edgen Murray Corp. 144A company guaranty sr. notes 8 3/4s, 2020 1,425,000 1,425,000 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 3,625,000 3,271,563 FMG Resources August 2006 Pty, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2016 (Australia) 1,210,000 1,219,075 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 1,635,000 1,671,788 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 15,000 15,263 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 2,677,000 2,634,435 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 1,515,000 1,465,763 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 2,050,000 2,070,500 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 6 5/8s, 2020 120,000 119,700 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 4.81s, 2014 1,003,000 922,760 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 1,903,000 2,155,147 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 2,465,000 2,760,800 Huntsman International, LLC 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 1,515,000 1,499,850 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 2,755,000 2,699,900 INEOS Finance PLC 144A company guaranty sr. notes 8 3/8s, 2019 (United Kingdom) 1,380,000 1,471,425 INEOS Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 615,000 634,988 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (Luxembourg) EUR 2,300,000 2,898,297 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 $2,950,000 3,296,625 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 1,310,000 1,460,650 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 (Netherlands) 2,540,000 3,032,125 LyondellBasell Industries NV sr. unsec. unsub. notes 5 3/4s, 2024 (Netherlands) 3,155,000 3,786,000 LyondellBasell Industries NV sr. unsec. unsub. notes 5s, 2019 (Netherlands) 5,670,000 6,300,787 Momentive Performance Materials, Inc. company guaranty notes 9 1/2s, 2021 EUR 785,000 725,873 Momentive Performance Materials, Inc. 144A company guaranty sr. notes 10s, 2020 $915,000 878,400 MPM Escrow LLC / MPM Finance Escrow Corp. 144A sr. notes 8 7/8s, 2020 1,130,000 1,121,525 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 1,510,000 1,604,375 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 760,000 770,260 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 1,770,000 1,982,400 Nufarm Australia Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 1,070,000 1,110,704 Perstorp Holding AB 144A company guaranty sub. notes 11s, 2017 (Sweden) $940,000 888,300 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 2,380,000 2,391,900 PQ Corp. 144A sr. notes 8 3/4s, 2018 1,915,000 1,967,663 Rockwood Specialties Group, Inc. company guaranty sr. unsec. notes 4 5/8s, 2020 575,000 587,938 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 2,183,000 2,412,214 Ryerson, Inc. / Joseph T Ryerson & Son, Inc. 144A company guaranty sr. notes 9s, 2017 1,960,000 1,940,400 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 465,000 483,600 Smurfit Kappa Acquisition company guaranty sr. bonds 7 1/4s, 2017 (Ireland) EUR 200,000 279,418 Smurfit Kappa Acquisitions 144A company guaranty sr. notes 4 7/8s, 2018 (Ireland) $980,000 992,250 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 981,000 1,010,430 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 2,682,000 2,728,934 Steel Dynamics, Inc. sr. unsec. notes company guaranty 7 5/8s, 2020 630,000 694,575 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2022 435,000 454,575 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2019 580,000 606,100 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 3,015,000 3,256,200 TPC Group, LLC company guaranty sr. notes 8 1/4s, 2017 2,384,000 2,646,240 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2020 3,080,000 3,033,800 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 597,000 179,100 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A company guaranty sr. notes 11 3/4s, 2019 150,000 96,000 Broadcasting (2.0%) Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 1,391,000 1,227,558 Clear Channel Communications, Inc. 144A company guaranty sr. notes 9s, 2019 3,280,000 2,968,400 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 4,550,000 4,481,750 Clear Channel Worldwide Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 2,445,000 2,457,225 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 2,945,000 2,849,288 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 2,520,000 2,765,700 Gray Television, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2020 1,800,000 1,800,000 LIN Television Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 965,000 986,713 Nexstar Broadcasting, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 2,300,000 2,311,500 Nexstar Broadcasting, Inc./Mission Broadcasting, Inc. company guaranty sr. notes 8 7/8s, 2017 2,330,000 2,545,524 Sinclair Television Group, Inc. 144A sr. notes 6 1/8s, 2022 1,010,000 1,052,925 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 305,000 304,238 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 1,917,000 1,974,510 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 1,475,000 1,574,563 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 1,305,000 1,442,025 Building materials (1.2%) Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 2,170,000 2,376,150 Building Materials Corp. 144A sr. notes 7s, 2020 1,385,000 1,509,650 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 1,025,000 1,099,313 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 955,000 1,045,725 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 3,825,000 4,427,437 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 3,044,000 3,257,080 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 3,311,000 3,683,487 Owens Corning company guaranty sr. unsec. notes 9s, 2019 642,000 808,920 Cable television (3.1%) Adelphia Communications Corp. escrow bonds zero %, 2013 4,000 30 Adelphia Communications Corp. escrow bonds zero %, 2013 4,000 30 Adelphia Communications Corp. escrow bonds zero %, 2013 81,000 616 Adelphia Communications Corp. escrow bonds zero %, 2012 2,906,000 22,086 Adelphia Communications Corp. escrow bonds zero %, 2012 2,223,000 16,895 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 1,627,000 1,749,025 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 3,147,000 3,611,182 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 755,000 834,275 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 903,000 986,528 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 2,255,000 2,435,400 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 2,142,000 2,313,360 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 2,105,000 2,126,050 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 1,885,000 2,101,775 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 835,000 908,063 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 2,351,000 2,544,958 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 4,975,000 5,310,812 Cequel Communiciations Escrow Capital Corp. 144A sr. unsec. notes 6 3/8s, 2020 565,000 580,538 CSC Holdings, LLC 144A sr. unsec. unsub. notes 6 3/4s, 2021 1,540,000 1,694,000 DISH DBS Corp. company guaranty 7 1/8s, 2016 6,000 6,728 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 2,050,000 2,424,124 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 4,215,000 4,762,950 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 1,275,000 1,408,875 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 2,040,000 2,187,900 Quebecor Media, Inc. 144A sr. unsec. notes 7 3/8s, 2021 (Canada) 1,680,000 1,810,598 Quebecor Media, Inc. 144A sr. unsec. notes 5 3/4s, 2023 (Canada) 1,810,000 1,877,875 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 1,275,000 1,396,830 Videotron Ltee company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 2,995,000 3,084,850 Virgin Media Finance PLC company guaranty sr. unsec. unsub. notes 5 1/4s, 2022 (United Kingdom) 1,000,000 1,050,713 Virgin Media Finance PLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2022 (United Kingdom) 1,065,000 1,089,494 Capital goods (5.1%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 430,000 449,350 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 1,274,000 1,354,517 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 6,225,000 6,738,562 ARD Finance SA sr. notes Ser. REGS, 11 1/8s, 2018 (Luxembourg) (PIK) EUR 316,687 420,113 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 2,170,000 3,023,361 Ardagh Packaging Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) EUR 790,000 1,100,671 Ardagh Packaging Finance PLC 144A company guaranty sr. unsec. unsub. notes 9 1/8s, 2020 (Ireland) $350,000 378,000 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) 350,000 378,875 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 825,000 866,250 Ball Corp. company guaranty sr. unsec. notes 5s, 2022 507,000 537,420 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 1,695,000 1,856,025 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 1,627,000 1,850,713 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 1,445,000 1,493,769 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 (PIK) 985,000 965,300 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 1,325,000 1,479,031 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 3,155,000 3,494,162 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 1,000,000 1,062,500 Continental Rubber of America Corp. 144A notes 4 1/2s, 2019 1,170,000 1,178,775 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 610,000 870,797 Exide Technologies sr. notes 8 5/8s, 2018 $2,195,000 1,777,950 GrafTech International, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 570,000 587,100 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 2,390,000 2,605,100 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 5,781,000 7,732,798 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 710,000 711,775 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 4,355,000 3,973,937 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 2,790,000 3,023,663 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 3,025,000 3,145,422 Reynolds Group Issuer, Inc. company guaranty sr. notes 7 7/8s, 2019 1,235,000 1,355,413 Reynolds Group Issuer, Inc. company guaranty sr. notes 7 1/8s, 2019 1,585,000 1,711,800 Reynolds Group Issuer, Inc. company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 3,070,000 3,238,850 Reynolds Group Issuer, Inc. company guaranty sr. unsec. unsub. notes 9s, 2019 195,000 200,850 Reynolds Group Issuer, Inc. company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 785,000 779,113 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 5 3/4s, 2020 1,430,000 1,462,175 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 1,040,000 1,128,400 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 3,105,000 3,341,756 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 3,025,000 3,130,875 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 4,325,000 4,584,500 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 1,737,000 1,938,926 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 3,045,000 3,364,725 Coal (1.0%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 1,040,000 920,400 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 1,715,000 1,513,488 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 630,000 565,425 Arch Coal, Inc. company guaranty sr. unsec. unsub. notes 7s, 2019 2,010,000 1,803,975 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 4,745,000 5,065,287 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 3,785,000 4,049,950 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 218,000 250,700 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 262,000 279,030 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 1,310,000 1,368,950 Commercial and consumer services (1.6%) ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 (PIK) 1,086,000 1,113,161 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 1,080,000 1,150,200 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 4,325,000 4,844,000 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 2,840,000 2,957,150 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 3,240,000 3,061,800 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 980,000 921,200 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 4,125,000 4,290,000 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 2,739,000 2,903,340 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 1,404,000 519,480 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 104,000 81,640 Travelport, LLC 144A sr. notes Ser. B, 6.362s, 2016 (PIK) 2,546,666 1,884,533 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 1,410,000 994,050 Consumer (0.6%) Jarden Corp. company guaranty sr. unsec. notes 8s, 2016 1,120,000 1,192,800 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 410,000 579,856 Scotts Miracle-Gro Co. (The) company guaranty sr. unsec. unsub. notes 6 5/8s, 2020 $2,125,000 2,300,313 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 5/8s, 2022 140,000 144,200 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 175,000 180,031 Spectrum Brands Holdings, Inc. Company guaranty sr. notes 9 1/2s, 2018 2,592,000 2,951,640 Spectrum Brands Holdings, Inc. 144A sr. notes 6 3/4s, 2020 1,515,000 1,579,388 Consumer staples (5.9%) Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 730,000 839,500 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 675,000 750,938 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 705,000 779,906 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 1,424,000 1,461,394 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 1,830,000 2,109,075 Carrols Restaurant Group, Inc. 144A company guaranty sr. notes 11 1/4s, 2018 890,000 976,775 CKE Holdings, Inc. 144A sr. unsec. notes 10 1/2s, 2016 (PIK) 1,703,319 1,818,293 Claire's Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 1,745,000 1,627,213 Claire's Stores, Inc. 144A sr. notes 9s, 2019 4,150,000 4,367,874 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 3,323,000 3,838,065 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 1,205,000 1,378,219 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 4 5/8s, 2023 570,000 587,100 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 3,640,000 3,876,600 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 3,162,000 3,533,535 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 1,413,000 1,593,158 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 2,215,000 2,375,588 Del Monte Corp. company guaranty sr. unsec. notes 7 5/8s, 2019 2,420,000 2,480,500 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 3,685,000 4,168,655 Dole Food Co. sr. notes 13 7/8s, 2014 672,000 745,920 Dole Food Co. 144A sr. notes 8s, 2016 765,000 797,513 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 2,455,000 2,731,188 HDTFS, Inc. 144A company guaranty sr. notes 6 1/4s, 2022 1,315,000 1,362,669 HDTFS, Inc. 144A company guaranty sr. notes 5 7/8s, 2020 1,605,000 1,657,163 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 920,000 1,007,400 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 2,395,000 3,368,833 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $1,050,000 1,182,563 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 900,000 933,750 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 3,590,000 3,527,175 Landry's Acquisition Co. 144A sr. unsec. notes 9 3/8s, 2020 1,610,000 1,706,600 Libbey Glass, Inc. 144A company guaranty sr. notes 6 7/8s, 2020 1,406,000 1,504,420 Michael Foods, Inc. company guaranty sr. unsec. notes 9 3/4s, 2018 1,200,000 1,332,000 Post Holdings, Inc. 144A sr. unsec. notes 7 3/8s, 2022 1,250,000 1,335,938 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 3,290,000 3,619,000 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 1,770,000 1,862,925 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 880,000 994,400 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 1,951,000 1,994,898 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 4,467,000 4,601,010 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 2,300,000 2,346,000 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 740,000 830,650 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 1,960,000 2,077,600 UR Financing Escrow Corp. 144A company guaranty notes 5 3/4s, 2018 765,000 824,288 UR Financing Escrow Corp. 144A sr. unsec. notes 7 5/8s, 2022 1,650,000 1,827,375 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 3,630,000 4,129,124 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 560,000 578,200 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 1,030,000 1,063,475 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 1,959,000 1,983,488 Wok Acquisition Corp. 144A sr. unsec. notes 10 1/4s, 2020 675,000 717,188 Distributors (0.3%) HD Supply, Inc. 144A company guaranty sr. notes 8 1/8s, 2019 1,824,000 2,042,880 HD Supply, Inc. 144A company guaranty sr. unsec. notes 11 1/2s, 2020 2,396,000 2,617,630 Energy (oil field) (0.8%) FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 1,832,000 1,886,960 Hiland Partners LP / Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 1,140,000 1,192,725 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 2,308,000 2,313,770 Key Energy Services, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 610,000 608,475 Offshore Group Investment, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 2,694,000 2,963,400 Offshore Group Investment, Ltd. 144A company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 2,800,000 2,814,000 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 505,000 534,038 Entertainment (0.7%) AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 2,830,000 3,183,750 Carmike Cinemas, Inc. company guaranty notes 7 3/8s, 2019 1,160,000 1,241,200 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 420,000 475,650 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 345,000 381,225 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 1,345,000 1,472,775 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 3,315,000 3,671,363 Financials (8.0%) ABN AMRO North American Holding Preferred Capital Repackage Trust I 144A jr. unsec. sub. bonds FRB 3.40675s, perpetual maturity 4,445,000 4,456,112 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 1,573,000 1,490,417 Air Lease Corp. sr. unsec. notes 5 5/8s, 2017 1,320,000 1,379,400 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 2,065,000 2,280,865 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 1,280,000 1,430,400 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 1,270,000 1,562,100 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 1,350,000 1,626,750 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2017 960,000 1,022,400 Ally Financial, Inc. unsec. sub. notes 8s, 2018 1,542,000 1,779,083 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2068 2,352,000 2,940,000 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 2,338,000 2,349,690 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 1,732,000 1,892,210 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 1,322,000 1,459,158 CIT Group, Inc. sr. unsec. notes 5s, 2022 2,305,000 2,416,714 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 1,875,000 2,001,562 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 2,500,000 2,653,125 CIT Group, Inc. sr. unsec. unsub. notes 5s, 2017 1,000,000 1,047,500 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 2,390,000 2,676,800 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 2,300,000 2,449,500 Citigroup, Inc. unsec. sub. notes 4 3/4s, 2019 EUR 870,000 1,083,459 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 $1,115,000 1,134,513 CNO Financial Group, Inc. 144A company guaranty sr. notes 6 3/8s, 2020 1,500,000 1,571,250 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 2,950,000 2,861,500 Dresdner Funding Trust I 144A bonds 8.151s, 2031 4,120,000 3,893,400 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 1,250,000 1,312,500 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 2,425,000 2,446,219 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, perpetual maturity (Jersey) 2,320,000 1,890,800 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 2,805,000 2,980,312 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 1,050,000 947,615 Hub International Ltd. 144A company guaranty sr. notes 8 1/8s, 2018 920,000 956,800 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 5,295,000 5,625,937 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 490,000 519,400 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 2,715,000 2,789,663 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 1,045,000 1,068,513 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 (R) 1,605,000 1,623,056 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 9s, 2017 (R) 1,985,000 2,138,838 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 1,565,000 1,737,150 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. notes FRN 7s, 2037 550,000 544,500 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 1,530,000 1,595,025 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 1,317,000 1,458,578 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. notes 9 5/8s, 2019 675,000 750,938 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2020 1,495,000 1,549,194 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. unsub. notes 9 5/8s, 2019 430,000 476,225 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 1,715,000 1,792,175 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 1,125,000 1,172,813 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 610,000 616,100 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 1,400,000 1,389,500 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 2,310,000 2,688,263 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 1,785,000 1,936,725 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 2,820,000 3,102,000 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 1,835,000 1,926,750 Regions Bank unsec. sub. notes 7 1/2s, 2018 1,850,000 2,220,000 Regions Financing Trust II company guaranty jr. unsec. sub. bonds FRB 6 5/8s, 2047 2,347,000 2,343,637 Royal Bank of Scotland Group PLC jr. unsec. sub. bonds FRB 7.648s, perpetual maturity (United Kingdom) 6,180,000 6,118,200 Royal Bank of Scotland PLC (The) sr. sub. notes FRN 9 1/2s, 2022 (United Kingdom) 685,000 795,833 SLM Corp. sr. notes Ser. MTN, 8s, 2020 1,060,000 1,211,050 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 6,505,000 7,562,063 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 7,615,000 6,758,312 Gaming and lottery (2.3%) American Casino & Entertainment Properties LLC sr. notes 11s, 2014 3,247,000 3,338,322 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 2,081,000 1,326,638 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 3,051,000 3,277,918 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 1,900,000 1,900,000 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 3,485,000 3,627,298 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 $1,770,000 1,873,988 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 2,050,000 2,193,500 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) (NON) 4,615,000 369,200 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 (PIK) 5,679,465 5,963,437 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 1,475,000 1,591,156 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 2,035,000 2,182,538 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 3,021,000 3,443,940 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 4,877,000 5,254,967 Health care (6.9%) AmSurg Corp. 144A company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 2,135,000 2,156,350 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 2,083,000 2,187,150 Biomet, Inc. 144A sr. unsec. notes 6 1/2s, 2020 3,035,000 3,171,575 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 2,365,000 2,524,638 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 3,145,000 4,620,244 CDRT Holding Corp. 144A sr. unsec. notes 9 1/4s, 2017 (PIK) $2,890,000 2,875,550 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 2,165,000 2,278,663 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 950,000 1,034,313 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 1,000,000 1,398,729 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $5,475,000 5,967,750 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 1,816,000 1,938,580 Endo Health Solutions, Inc. company guaranty sr. unsec. notes 7s, 2019 1,590,000 1,697,325 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 1,945,000 2,076,288 Grifols, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 2,809,000 3,107,456 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019 4,655,000 5,225,238 HCA, Inc. sr. notes 6 1/2s, 2020 7,115,000 7,986,588 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 705,000 801,056 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 4,468,000 4,657,890 Hologic, Inc. 144A company guaranty sr. unsec. notes 6 1/4s, 2020 635,000 674,688 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 6,570,000 6,208,650 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 980,000 1,011,850 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 (PIK) 1,175,000 1,204,375 Jaguar Holding Co.II/ Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 2,655,000 2,986,875 Kinetics Concept/KCI USA 144A company guaranty notes 10 1/2s, 2018 5,830,000 6,063,200 Kinetics Concept/KCI USA 144A company guaranty sr. unsec. notes 12 1/2s, 2019 1,453,000 1,365,820 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 2,015,000 2,231,613 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 1,645,000 1,811,556 Service Corporation International sr. notes 7s, 2019 1,100,000 1,204,500 Sky Growth Acquisition Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2020 3,592,000 3,542,610 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 2,025,000 2,176,875 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 3,850,000 3,994,374 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 762,852 776,202 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 330,000 355,575 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 1,340,000 1,527,600 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 2,270,000 2,497,000 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 1,950,000 2,184,000 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 1,880,000 2,072,700 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 410,000 445,875 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 1,555,000 1,681,344 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 3,545,000 3,837,462 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 107,000 75,970 VPI Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 (Canada) 430,000 455,800 Homebuilding (2.1%) Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 1,515,000 1,516,894 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 335,000 345,888 Beazer Homes USA, Inc. sr. unsec. notes company guaranty 8 1/8s, 2016 2,041,000 2,153,255 Beazer Homes USA, Inc. 144A company guaranty sr. notes 6 5/8s, 2018 1,705,000 1,815,825 K Hovnanian Enterprises, Inc. 144A company guaranty notes 9 1/8s, 2020 725,000 766,688 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 1,580,000 1,702,450 Lennar Corp. 144A company guaranty sr. notes 4 3/4s, 2017 720,000 745,200 Lennar Corp. 144A company guaranty sr. unsec. notes 4 3/4s, 2022 980,000 948,150 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 4,455,000 4,822,537 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 3,270,000 3,817,725 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 1,450,000 1,551,500 Realogy Group, LLC company guaranty sr. unsec. sub. notes 12 3/8s, 2015 1,365,000 1,405,950 Realogy Group, LLC company guaranty sr. unsec. unsub. notes 11 1/2s, 2017 4,210,000 4,557,325 Realogy Group, LLC 144A company guaranty sr. notes 9s, 2020 585,000 649,350 Realogy Group, LLC 144A company guaranty sr. notes 7 7/8s, 2019 500,000 530,000 Realogy Group, LLC 144A company guaranty sr. notes 7 5/8s, 2020 625,000 696,875 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 705,000 743,775 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 3,515,000 3,690,750 Household furniture and appliances (—%) Sealy Mattress Co. 144A company guaranty sr. notes 10 7/8s, 2016 284,000 308,850 Lodging/Tourism (1.7%) Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2022 1,010,000 1,103,425 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty 10 3/4s, 2017 (PIK) 5,588,321 6,021,416 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 2,706,000 3,061,163 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 3,800,000 3,999,500 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes 4 3/4s, 2023 (R) 720,000 763,200 MGM Resorts International company guaranty sr. notes 9s, 2020 220,000 244,750 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 965,000 1,010,838 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 3,275,000 3,487,875 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 1,505,000 1,580,250 MGM Resorts International sr. notes 10 3/8s, 2014 485,000 541,988 MGM Resorts International 144A company guaranty sr. unsec. notes 8 5/8s, 2019 1,575,000 1,724,625 MGM Resorts International 144A company guaranty sr. unsec. notes 6 3/4s, 2020 1,715,000 1,727,863 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 455,000 486,850 Media (0.2%) Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 1,615,000 1,114,350 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 (Netherlands) 385,000 429,275 Nielsen Finance, LLC/Nielsen Finance Co. 144A sr. unsec. notes 4 1/2s, 2020 (Netherlands) 1,093,000 1,090,268 Oil and gas (10.2%) Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 1,047,000 1,094,115 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 845,000 895,700 AmeriGas Finance, LLC/AmeriGas Finance Corp. company guaranty sr. unsec. notes 7s, 2022 1,945,000 2,110,324 Anadarko Petroleum Corp. sr. unsec. notes 6.2s, 2040 1,140,000 1,409,406 Atlas Pipeline Partners LP / Atlas Pipeline Finance Corp. 144A company guaranty sr. notes 6 5/8s, 2020 860,000 894,400 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 1,310,000 1,398,425 Aurora USA Oil & Gas Inc., 144A sr. notes 9 7/8s, 2017 2,135,000 2,257,763 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 4,936,000 5,244,500 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 1,880,000 2,119,700 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 2,985,000 3,208,874 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 790,000 1,084,273 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 $2,190,000 2,458,275 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 2,580,000 2,425,200 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 1,255,000 1,302,063 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 2,800,000 3,066,000 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 720,000 743,400 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 1,222,000 1,261,715 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 2,246,000 1,667,655 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 4,750,000 5,035,000 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 5,440,000 5,902,400 Crosstex Energy LP/Crosstex Energy Finance Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2022 905,000 923,100 Denbury Resources, Inc. company guaranty sr. sub. notes 9 3/4s, 2016 475,000 505,875 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 2,062,000 2,330,060 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 1,280,000 1,404,800 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 4,423,000 4,157,620 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 1,010,000 1,085,750 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 2,317,000 2,247,490 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 1,865,000 1,683,163 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 4,280,000 4,033,900 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 1,615,000 1,598,850 Halcon Resources Corp. 144A sr. unsec. notes 8 7/8s, 2021 2,882,000 2,982,870 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 235,000 240,875 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 3,025,000 3,214,063 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 4,035,000 4,398,150 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 905,000 979,663 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 3,829,000 4,288,480 Linn Energy LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 2,510,000 2,547,650 Linn Energy LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 6 1/4s, 2019 2,000,000 2,007,500 Lone Pine Resources Canada, Ltd. company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) 1,084,000 1,008,120 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 2,060,000 2,150,124 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 870,000 900,450 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 2,825,000 2,118,750 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 2,585,000 2,804,724 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 490,000 516,338 Newfield Exploration Co. sr. unsec. unsub. notes 5 5/8s, 2024 1,130,000 1,209,100 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 2,265,000 2,332,950 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 1,445,000 1,531,700 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 5,335,000 5,335,000 Plains Exploration & Production Co. company guaranty sr. unsec. notes 7 5/8s, 2018 400,000 424,000 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 4,328,000 4,457,840 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 1,223,000 1,125,160 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 1,630,000 1,617,775 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 1,080,000 1,182,600 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 1,070,000 1,115,475 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 4,405,000 4,856,512 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 4,321,000 4,666,680 Sabine Pass LNG LP 144A sr. notes 6 1/2s, 2020 1,060,000 1,060,000 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 5,710,000 6,038,325 SandRidge Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2016 925,000 999,000 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 75,000 78,188 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 5,452,000 5,765,490 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 2,340,000 2,351,700 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 1,255,000 1,327,163 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 1,105,000 1,165,775 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 435,000 456,750 Suburban Propane Partners LP/Suburban Energy Finance Corp. 144A sr. unsec. notes 7 3/8s, 2021 1,970,000 2,107,900 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 745,000 759,900 Unit Corp. 144A company guaranty sr. sub. notes 6 5/8s, 2021 1,455,000 1,480,463 Whiting Petroleum Corp. company guaranty 7s, 2014 2,107,000 2,228,152 Williams Cos., Inc. (The) notes 7 3/4s, 2031 293,000 369,389 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 639,000 825,187 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 890,000 952,300 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 3,315,000 3,505,612 Publishing (0.2%) American Media, Inc. 144A notes 13 1/2s, 2018 334,251 290,798 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 2,850,000 2,593,500 Regional Bells (0.8%) Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 1,065,000 1,071,656 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 2,880,000 3,074,400 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 2,200,000 2,513,500 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 1,965,000 2,259,750 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 2,835,000 3,231,900 Retail (2.9%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 2,035,000 2,238,500 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 800,000 905,000 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 760,000 811,300 Bon-Ton Department Stores, Inc. (The) 144A company guaranty sr. notes 10 5/8s, 2017 3,326,000 3,192,960 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 2,840,000 3,109,800 J Crew Group, Inc. company guaranty sr. unsec. notes 8 1/8s, 2019 1,970,000 2,068,500 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 1,425,000 1,392,938 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 2,265,000 2,593,424 Limited Brands, Inc. sr. notes 5 5/8s, 2022 1,155,000 1,247,400 Macy's Retail Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2015 2,580,000 3,022,657 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 4,555,000 4,765,668 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 2,785,000 2,798,924 Neiman-Marcus Group, Inc. company guaranty sr. unsec. sub. notes 10 3/8s, 2015 595,000 608,393 Penske Automotive Group, Inc. 144A company guaranty sr. sub. notes 5 3/4s, 2022 2,165,000 2,202,887 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 1,455,000 1,615,050 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 (PIK) 1,395,000 1,422,900 QVC Inc. 144A sr. notes 7 1/2s, 2019 1,955,000 2,153,123 QVC Inc. 144A sr. notes 7 3/8s, 2020 1,220,000 1,352,487 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 2,400,000 2,562,000 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 2,830,000 3,084,700 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 (PIK) 2,175,000 2,251,124 Technology (3.8%) Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 425,000 364,969 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 1,029,000 679,140 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 1,051,000 832,918 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 3,300,000 2,961,750 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 2,429,850 2,381,253 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 2,700,000 2,632,500 Ceridian Corp. 144A sr. notes 8 7/8s, 2019 1,400,000 1,498,000 CyrusOne LP / CyrusOne Finance Corp. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 605,000 626,175 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 2,227,000 2,321,648 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 1,455,000 1,636,875 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 980,000 1,068,200 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 3,422,000 3,601,654 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 1,163,914 1,195,922 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 1,430,000 1,412,125 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 4,616,000 4,604,460 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 2,680,000 2,753,700 First Data Corp. 144A company guaranty sr. notes 6 3/4s, 2020 795,000 802,950 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 1,447,000 1,517,541 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 1,361,000 1,483,490 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 4,800,000 5,166,000 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 1,390,000 1,549,850 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 1,205,000 1,397,800 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 975,000 1,094,438 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 960,000 1,060,800 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 2,261,000 1,876,630 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 1,890,000 2,187,674 Seagate HDD Cayman company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 (Cayman Islands) 1,315,000 1,430,063 SunGard Data Systems, Inc. 144A company guaranty sr. sub. notes 6 5/8s, 2019 1,400,000 1,428,000 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 3,373,000 3,693,435 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 2,760,000 2,946,300 Telecommunications (6.7%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2017 1,050,000 1,155,000 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 1,921,000 2,026,654 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 979,000 1,027,950 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 1,020,000 1,124,550 Crown Castle International Corp. 144A sr. unsec. notes 5 1/4s, 2023 1,895,000 1,980,275 Digicel Group, Ltd. 144A sr. notes 10 1/2s, 2018 (Jamaica) 940,000 1,034,000 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 3,210,000 3,410,625 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 1,695,000 1,817,888 Equinix, Inc. sr. unsec. notes 7s, 2021 1,960,000 2,158,450 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 2,130,000 2,289,750 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 3,200,000 3,568,000 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 2,026,000 2,167,820 Intelsat Jackson Holdings SA 144A company guaranty sr. unsec. notes 7 1/4s, 2020 (Bermuda) 1,460,000 1,554,900 Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) 1,285,000 1,285,000 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 9,713,562 10,308,517 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 5,274,000 5,590,440 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 868,000 969,990 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 1,980,000 2,153,250 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 470,000 502,900 Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 2,229,000 2,268,008 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 4,075,000 4,401,000 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 1,200,000 1,020,000 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 613,000 438,295 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 2,937,000 2,041,214 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 806,000 868,465 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 3,430,000 3,867,324 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 1,890,000 2,212,612 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 2,586,000 3,047,918 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 982,000 1,102,295 SBA Telecommunications, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 725,000 757,625 Sprint Capital Corp. company guaranty 6 7/8s, 2028 7,072,000 7,284,160 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 2,055,000 2,383,800 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 4,860,000 5,273,100 Sprint Nextel Corp. sr. unsec. unsub. notes 9 1/8s, 2017 2,210,000 2,596,750 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 1,650,000 1,786,125 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 4,806,000 5,911,380 Wind Acquisition Finance SA company guaranty sr. notes Ser. REGS, 7 3/8s, 2018 (Luxembourg) EUR 1,325,000 1,697,192 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) $2,375,000 2,351,250 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 875,000 894,688 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes 12 1/4s, 2017 (Luxembourg) (PIK) 1,057,238 1,044,022 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 825,000 895,125 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2013 370,000 384,800 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 1,938,000 2,146,334 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 547,000 577,085 Telephone (0.5%) Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 4,888,000 5,046,860 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 1,440,000 1,522,800 TW Telecom Holdings, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 720,000 745,200 Textiles (0.3%) Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 1,795,000 1,972,256 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 1,810,000 2,009,118 Transportation (1.2%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 5,445,000 5,771,700 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 4,495,000 4,843,363 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 2,740,000 2,781,100 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 3,685,000 4,053,500 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 684,000 417,240 Utilities and power (4.3%) AES Corp. (The) sr. unsec. notes 8s, 2020 1,291,000 1,491,105 AES Corp. (The) sr. unsec. unsub. notes 9 3/4s, 2016 270,000 321,300 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 2,555,000 2,931,863 AES Corp. (The) sr. unsec. unsub. notes 7 3/8s, 2021 3,165,000 3,505,237 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 2,007,000 2,227,770 Calpine Corp. 144A sr. notes 7 1/4s, 2017 4,948,000 5,294,360 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 3,247,000 4,016,049 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 3,210,000 3,378,525 Dynegy Holdings LLC bonds 7 3/4s, 2019 2,590,000 12,950 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 (In default) (NON) 1,916,000 967,580 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 (In default) (NON) 1,280,000 646,400 Edison Mission Energy sr. unsec. notes 7.2s, 2019 (In default) (NON) 1,900,000 957,125 Edison Mission Energy sr. unsec. notes 7s, 2017 (In default) (NON) 60,000 30,150 El Paso Corp. sr. unsec. notes 7s, 2017 1,000,000 1,142,982 El Paso Corp. sr. unsec. notes Ser. GMTN, 7.8s, 2031 121,000 139,392 El Paso Natural Gas Co. debs. 8 5/8s, 2022 1,597,000 2,192,176 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 940,000 998,750 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 2,124,000 2,368,260 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 1,170,000 1,190,475 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 3,560,000 4,040,600 EP Energy LLC / Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 1,035,000 1,120,388 EP Energy / EP Finance, Inc. sr. unsec. notes 9 3/8s, 2020 4,355,000 4,823,162 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 695,000 721,063 GenOn Americas Generation, Inc. sr. unsec. notes 9 1/8s, 2031 1,385,000 1,461,175 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 2,425,000 2,746,313 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 610,000 706,075 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 562,000 622,415 NGPL PipeCo, LLC 144A sr. notes 9 5/8s, 2019 1,050,000 1,202,250 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 7,490,000 8,276,450 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 1,560,000 1,807,647 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 265,000 303,425 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 1,720,000 1,806,000 Tennessee Gas Pipeline Co., LLC sr. unsec. unsub. debs. 7s, 2028 639,000 886,491 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 2,756,000 775,125 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 (PIK) 4,783,981 741,517 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 1,345,000 995,300 Total corporate bonds and notes (cost $1,220,547,881) SENIOR LOANS (5.9%) (a) (c) Principal amount Value Broadcasting (0.5%) Clear Channel Communications, Inc. bank term loan FRN Ser. A, 3.612s, 2014 $918,430 $894,704 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.862s, 2016 4,105,789 3,320,557 Cumulus Media Holdings, Inc. bank term loan FRN 7 1/2s, 2019 1,750,000 1,780,625 Univision Communications, Inc. bank term loan FRN 4.462s, 2017 1,128,758 1,100,539 Capital goods (0.3%) SRAM Corp. bank term loan FRN 8 1/2s, 2018 2,070,000 2,090,700 Tomkins Air Distribution bank term loan FRN 9 1/4s, 2020 860,000 873,975 Tomkins Air Distribution bank term loan FRN 5 1/4s, 2018 1,030,000 1,032,145 Commercial and consumer services (0.1%) Travelport, LLC bank term loan FRN 11s, 2015 825,000 840,469 Travelport, LLC bank term loan FRN Ser. B, 4.855s, 2015 1,079,828 1,021,337 Travelport, LLC bank term loan FRN Ser. S, 4.862s, 2015 340,172 321,746 Communication services (0.4%) Asurion Corp. bank term loan FRN 11s, 2019 2,085,000 2,204,888 Asurion, LLC bank term loan FRN 9s, 2019 347,771 357,914 Wide Open West Finance, LLC bank term loan FRN 6 1/4s, 2018 4,079,775 4,119,647 Consumer cyclicals (1.3%) Academy, Ltd. bank term loan FRN Ser. B, 4 3/4s, 2018 540,000 541,485 Aot Bedding Super Holings, LLC bank term loan FRN 5s, 2019 1,365,000 1,363,464 Chrysler Group, LLC bank term loan FRN Ser. B, 6s, 2017 94,048 96,119 Compucom Systems, Inc. bank term loan FRN 6 1/2s, 2018 1,620,000 1,623,038 Golden Nugget, Inc. bank term loan FRN Ser. B, 3.27s, 2014 (PIK) 1,359,702 1,303,048 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3.27s, 2014 (PIK) 773,965 741,716 Harrah's bank term loan FRN Ser. B, 9 1/2s, 2016 836,350 851,300 J. Crew Group, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 639,718 640,318 Motor City bank term loan FRN 6s, 2017 3,867,955 3,870,372 Navistar, Inc. bank term loan FRN Ser. B, 7s, 2017 1,500,000 1,503,125 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 1,570,000 1,562,150 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 1,347,000 1,347,498 Tempur-Pedic International, Inc. bank term loan FRN Ser. B, 5s, 2019 1,760,000 1,766,051 Thomson Learning bank term loan FRN Ser. B, 2.72s, 2014 984,710 741,979 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default) (NON) 2,148,500 1,691,346 Consumer staples (0.5%) Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 747,832 747,520 Landry's, Inc. bank term loan FRN Ser. B, 6 1/2s, 2017 3,094,450 3,122,300 Revlon Consumer Products Corp. bank term loan FRN 4 3/4s, 2017 3,036,563 3,047,512 Rite Aid Corp. bank term loan FRN Ser. B, 1.963s, 2014 314,989 311,682 Energy (0.1%) Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 2,323,102 1,980,445 Financials (0.6%) iStar Finanacial, Inc. bank term loan FRN 5 3/4s, 2017 1,814,696 1,814,129 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 (FWC) 600,000 621,000 Nuveen Investments, Inc. bank term loan FRN 8 1/4s, 2019 3,930,000 3,988,950 Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.846s, 2017 1,116,987 1,117,685 Springleaf Financial Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 1,770,000 1,745,294 Gaming and lottery (0.3%) Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.458s, 2018 5,800,000 5,175,694 Health care (0.8%) Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 1,614,925 1,613,915 Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 1,920,000 1,934,400 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 2,030,823 2,050,498 Kinetic Concepts, Inc. bank term loan FRN Ser. C1, 5 1/2s, 2018 685,000 689,496 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 5s, 2019 1,445,000 1,441,026 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 3,285,175 3,333,768 Quintiles Transnational Holdings, Inc. bank term loan FRN 7 1/2s, 2017 830,000 836,225 Oil and gas (0.1%) Plains Exploration & Production Co. bank term loan FRN Class B, 4s, 2019 2,305,000 2,313,644 Retail (—%) Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B1, 5 1/2s, 2017 399,483 402,122 Technology (0.2%) First Data Corp. bank term loan FRN 5.208s, 2017 970,000 945,750 Lawson Software bank term loan FRN Class B2, 5 1/4s, 2018 1,840,388 1,853,808 Telecommunications (0.1%) Level 3 Financing, Inc. bank term loan FRN 5 1/4s, 2019 1,750,000 1,758,750 Telephone (0.1%) Cricket Communications, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 830,000 833,631 Utilities and power (0.5%) Dynegy Power, LLC bank term loan FRN 9 1/4s, 2016 1,269,941 1,319,151 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.743s, 2017 10,079,407 6,526,416 Total senior loans (cost $94,052,603) COMMON STOCKS (1.4%) (a) Shares Value Avis Budget Group, Inc. (NON) 70,380 $1,332,997 CIT Group, Inc. (NON) 22,503 833,736 Deepocean Group (Shell) (acquired 06/09/2011, cost $1,116,503) (Norway) (RES) 76,862 1,152,930 DISH Network Corp. Class A 46,755 1,731,805 Domtar Corp. (Canada) 9,845 788,683 Dynegy, Inc. (NON) 63,186 1,168,941 FelCor Lodging Trust, Inc. (NON) (R) 182,130 764,946 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 38,470 1,500,715 General Motors Co. (NON) 85,011 2,200,085 Harry & David Holdings, Inc. (NON) 2,716 230,860 HealthSouth Corp. (NON) 2,267 49,851 Huntsman Corp. 118,875 1,954,305 Kodiak Oil & Gas Corp. (NON) 235,580 2,021,276 LyondellBasell Industries NV Class A (Netherlands) 23,590 1,173,131 Motors Liquidation Co. GUC Trust (Units) (NON) 5,059 98,651 Newfield Exploration Co. (NON) 29,820 725,819 NII Holdings, Inc. (NON) 156,645 794,190 Quicksilver Resources, Inc. (NON) 100,635 319,013 Terex Corp. (NON) 49,414 1,195,325 Trump Entertainment Resorts, Inc. (NON) 3,732 14,928 Vantage Drilling Co. (NON) 1,105,155 1,989,279 Vertis Holdings, Inc. (F) 8,815 88 Total common stocks (cost $28,526,674) CONVERTIBLE PREFERRED STOCKS (0.9%) (a) Shares Value EPR Properties Ser. C, $1.44 cv. pfd. 114,663 $2,514,560 General Motors Co. Ser. B, $2.375 cv. pfd. 55,378 2,244,537 Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. (R) 58,867 3,310,680 MetLife, Inc. $3.75 cv. pfd. 33,585 1,489,495 Nielsen Holdings NV $3.125 cv. pfd. 27,860 1,470,484 PPL Corp. $4.375 cv. pfd. 29,550 1,603,088 United Technologies Corp. $3.75 cv. pfd. 26,200 1,433,664 Total convertible preferred stocks (cost $14,332,343) CONVERTIBLE BONDS AND NOTES (0.8%) (a) Principal amount Value Altra Holdings, Inc. cv. company guaranty sr. unsec. notes 2 3/4s, 2031 $1,661,000 $1,725,364 DFC Global Corp. 144A cv. sr. unsec. unsub. notes 3 1/4s, 2017 1,415,000 1,511,503 Exide Technologies cv. sr. sub. notes FRN zero %, 2013 2,221,000 2,021,110 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 1,173,000 1,737,565 Meritor, Inc. 144A cv. company guaranty sr. unsec. notes 7 7/8s, 2026 856,000 774,423 Navistar International Corp. cv. sr. unsec. sub. notes 3s, 2014 2,414,000 2,208,810 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 602,000 640,001 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 1,380,000 2,267,513 Total convertible bonds and notes (cost $11,526,019) PREFERRED STOCKS (0.6%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 2,552 $2,484,691 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 157,265 4,096,753 M/I Homes, Inc. $2.438 pfd. (NON) 99,359 2,245,513 Total preferred stocks (cost $6,992,188) WARRANTS (0.1%) (a) (NON) Expiration date Strike Price Warrants Value Charter Communications, Inc. Class A 11/30/14 $0.01 420 $10,920 General Motors Co. 7/10/19 18.33 18,319 193,632 General Motors Co. 7/10/16 10.00 18,319 306,294 Smurfit Kappa Group PLC 144A (Ireland) (F) 10/1/13 EUR 1.00 $4,137 251,335 Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 $25.50 672,570 134,514 Total warrants (cost $933,302) SHORT-TERM INVESTMENTS (5.4%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.16% (AFF) 82,038,742 $82,038,742 U.S. Treasury Bills with effective yields ranging from 0.152% to 0.156%, July 25, 2013 (SEGSF) $842,000 841,248 Total short-term investments (cost $82,879,891) TOTAL INVESTMENTS Total investments (cost $1,459,790,901) (b) FORWARD CURRENCY CONTRACTS at 11/30/12 (aggregate face value $29,590,675) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Sell 12/20/12 $268,092 $266,680 $(1,412) Euro Sell 12/20/12 940,202 938,353 (1,849) Barclays Bank PLC Euro Sell 12/20/12 2,192,980 2,188,905 (4,075) Citibank, N.A. Euro Sell 12/20/12 93,266 93,087 (179) Credit Suisse AG Euro Sell 12/20/12 2,740,088 2,734,384 (5,704) Deutsche Bank AG Euro Sell 12/20/12 2,851,825 2,846,831 (4,994) Goldman Sachs International Euro Sell 12/20/12 1,814,195 1,810,516 (3,679) HSBC Bank USA, National Association Euro Sell 12/20/12 1,836,828 1,832,623 (4,205) JPMorgan Chase Bank N.A. Canadian Dollar Sell 12/20/12 881,261 877,472 (3,789) Euro Sell 12/20/12 2,439,349 2,434,196 (5,153) Royal Bank of Scotland PLC (The) Euro Sell 12/20/12 2,777,421 2,770,422 (6,999) State Street Bank and Trust Co. Canadian Dollar Sell 12/20/12 3,423,502 3,408,410 (15,092) Euro Sell 12/20/12 2,450,275 2,444,911 (5,364) UBS AG Euro Sell 12/20/12 2,143,812 2,139,357 (4,455) WestPac Banking Corp. Canadian Dollar Sell 12/20/12 469,664 467,684 (1,980) Euro Sell 12/20/12 2,340,880 2,336,844 (4,036) Total Key to holding's currency abbreviations CAD Canadian Dollar EUR Euro Key to holding's abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes MTN Medium Term Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2012 through November 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $1,542,191,105. (b) The aggregate identified cost on a tax basis is $1,459,880,894, resulting in gross unrealized appreciation and depreciation of $90,337,042 and $40,974,100, respectively, or net unrealized appreciation of $49,362,942. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $1,152,930, or less than 0.1% of net assets. (FWC) Forward commitment, in part or in entirety. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $50,219,752 $105,034,718 $73,215,728 $29,703 $82,038,742 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $31,429 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $72,965 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $29,973. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $5,416,834 $— $— Capital goods 1,195,325 — — Communication services 2,525,995 — — Consumer cyclicals 3,063,682 14,928 88 Consumer staples 1,332,997 230,860 — Energy 5,055,387 1,152,930 — Financials 833,736 — — Health care 49,851 — — Utilities and power 1,168,941 — — Total common stocks 88 Convertible bonds and notes $12,886,289 $— Convertible preferred stocks 1,433,664 12,632,844 — Corporate bonds and notes — 1,276,518,777 — Preferred stocks — 8,826,957 — Senior loans — 91,127,066 — Warrants 499,926 10,920 385,849 Short-term investments 82,038,742 841,248 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(72,965) $— Totals by level $— $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $— $72,965 Equity contracts 896,695 — Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Yield Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 28, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 28, 2013
